Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3, 5, 10 and 12-17 are rejected under 35 U.S.C. 102(a)(1) as being clearly anticipated by Fenton, Jr. (US Patent 6,056,751).
Regarding claim 1, Fenton discloses a fixation assembly or connector
A connector for being anchored in a first object, the connector extending between a proximal (leading end 14) end and a distal end (trailing end 16) along an axis, comprising:
a head portion (leading end 14) at the proximal end and
a shaft portion (leg or pin 20) distally extending from the head portion and ending in a distal piercing or cutting shape (trailing end 16 terminates in a pointed tip),
wherein the shaft portion comprises a tapered section distally extending from the head portion (leg or pin 20 is shown with a conical tip or taper in Fig. 1),
	wherein the tapered section of the shaft portion is equipped with energy directors (energy directors 42 on leg or pin 20) running axially along the axis of the connector.

	Regarding claim 3, Fenton shows the energy directors (energy directors 42) of the tapered section (conical tip) of the shaft portion end anterior of the cylindric section of the shaft portion (shown in Fig. 1).
	Regarding claims 5 and 10, Fenton discloses that the assembly 10 is made of a thermoplastic material (see col. 5, lines 60-61).
	Regarding claim 12, Fenton discloses that the anchor 12 may comprise a (non-liquefiable) metal (see col. 5, lines 61-64).
	Regarding claim 13, Fenton discloses that the anchor 12 may comprise a (non-liquefiable) metal (see col. 5, lines 61-64) with leg or pin 20 terminating in a point (i.e. piercing shape).
	Regarding claims 14-15, leg or pin 20 terminating in a point which constitutes a proximal incoupling surface and cooperates with ultrasonic horn 44 which is shown with a distally facing coupling-out face.
	Regarding claim 16, Fenton shows energy directors 42 extending along leg or pin 20 to the terminating point. It is the examiner’s position that this structure meets the limitation of a collar of energy directors located at the tapered section.
	Regarding claim 17, Fenton shows energy directors as edges (see Figs. 1 and 6).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 4, 6-9 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Fenton (US Patent 6,056,751) in view of Aeschlimann et al (US 2005/0126680).
Regarding claim 4, Fenton does not disclose that a section of the shaft portion excludes energy directors. Regarding this difference, the applicant is directed to the reference of Aeschlimann.
Aeschlimann discloses a connector for joining materials.  As shown in Fig. 2e, the joining element 20e comprises a cylindrical section with ribs or energy directors 27 extending only over a portion thereof and a portion which excludes ribs or energy directors.
It would have been obvious to one having ordinary skill in the art to employ a connector with a cylindrical portion which excludes energy directors, as taught by Aeschlimann, in the connector of Fenton in order to provide the predictable result of controlling the energy application during the welding operation. 
	Regarding claims 6-9 and 11, Fenton does not disclose the specific materials claimed by the applicant.  Regarding these differences, the applicant is directed to the reference of Aeschlimann.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES D SELLS whose telephone number is (571)272-1237.  The examiner can normally be reached on M-Th 8:30-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Phillip Tucker can be reached on 571-272-1095.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



JAMES D. SELLS
Primary Examiner
Art Unit 1745



/JAMES D SELLS/Primary Examiner, Art Unit 1745